                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 18-08894-JAK (DFM)                                       Date: May 15, 2019
    Title   Jason Edwin Devore v. The People of the State of California



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                         Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:       (IN CHAMBERS) Order to Show Cause


       On October 9, 2018, Jason Edwin Devore (“Petitioner”) constructively filed pro se a
Petition for Writ of Habeas Corpus by a Person in State Custody, challenging his conviction and
111 year sentence for second degree robbery and related crimes. See Dkt. 1 (“Petition”). The
Petition raises thirteen claims for relief. See id. at 5-9.

       Petitioner appears to concede that all but one of his claims have not been exhausted in state
court. See id. at 18. While Petitioner appealed his conviction to the California Court of Appeal
and California Supreme Court, he did so only with respect to Ground Five, failure to plead and
prove the requirements of the Three Strikes law for his assault convictions. See id. (stating that
Petitioner raised insufficient evidence, failure to plead and prove the strike allegation, and failure
to give notice as to pleadings on direct appeal); see also People v. Devore, No. B276539, 2017 WL
3188568, at *1 (Cal. Ct. App. July 27, 2017) (“Defendant appeals, contending there is insufficient
evidence to support the count 8 robbery conviction and also contending that the sentences for his
assault convictions are not authorized because the prosecutor did not allege that those convictions
would be subject to increased punishment pursuant to the Three Strikes law.”).

       Consequently, Petitioner has exhausted and unexhausted claims, rendering the Petition
“mixed.” This is a problem. As a matter of comity, a federal court will not entertain a habeas
petition unless the petitioner has exhausted the available state judicial remedies on every ground
presented in it. See Rose v. Lundy, 455 U.S. 509, 518-19 (1982). Mixed petitions are thus
generally dismissed. See id. at 522; Coleman v. Thompson, 501 U.S. 722, 731 (1991) (explaining
that “state prisoner’s federal habeas petition should be dismissed if the prisoner has not exhausted
available state remedies as to any of his federal claims”).


CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       In certain “limited circumstances,” a district court may stay a mixed petition and hold it in
abeyance while the petitioner returns to state court to exhaust any unexhausted claims. Rhines v.
Weber, 544 U.S. 269, 277 (2005). For a Rhines stay, the petitioner must show (1) good cause for
his failure to earlier exhaust the claim in state court, (2) that the unexhausted claim is not “plainly
meritless,” and (3) that he has not engaged in “abusive litigation tactics or intentional delay.” Id.
at 277-78.

       The Supreme Court has not precisely defined what constitutes “good cause” for a Rhines
stay. See Blake v. Baker, 745 F.3d 977, 980-81 (9th Cir. 2014). The Ninth Circuit has found that
“good cause” does not require “extraordinary circumstances.” Dixon v. Baker, 847 F.3d 714, 720
(9th Cir. 2017). Rather, “good cause turns on whether the petitioner can set forth a reasonable
excuse, supported by sufficient evidence, to justify” the failure to exhaust. Blake, 745 F.3d at 982.
It is unclear from the face of the Petition whether Petitioner can meet the Rhines requirements,
and in any event, he has not requested a stay of these proceedings.

      IT THEREFORE IS ORDERED that within twenty-eight (28) days of the date of this
order, Petitioner do one of the following:

           (1)      file a formal stay-and-abey motion if he believes he can make the required
                    showings under Rhines;

           (2)      request that the Petition be dismissed without prejudice under Federal Rule of
                    Civil Procedure 41(a)(1), with the understanding that any later petition may be
                    time barred under 28 U.S.C. § 2244(d)(1);

           (3)      request that Grounds One through Four and Six through Thirteen of the
                    Petition be dismissed and that he be allowed to either proceed on the
                    exhausted claim, Ground Five, or seek a stay of the then fully exhausted
                    Petition under Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) (allowing for stays
                    of fully exhausted federal petitions without showing of good cause), with the
                    understanding that he will be allowed to amend any newly exhausted claims
                    back into the Petition only if the claims are timely or “relate back” to the
                    original exhausted claim, see Mayle v. Felix, 545 U.S. 644, 664 (2005); or

           (4)      show cause in writing why this action should not be dismissed without
                    prejudice for failure to exhaust state remedies.

      Petitioner is expressly warned that his failure to timely comply with this Order may result in
the Petition being dismissed for failure to prosecute.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: nb
                                                                                              Page 2 of 2
